 



Exhibit 10(t)
SUMMARY ANNUAL COMPENSATION OF OUTSIDE DIRECTORS
The following table summarizes the annual compensation of our outside directors.
Employee directors are not compensated for service as a director.

     
Cash Retainer
  $55,000
 
   
Audit Committee Chairperson Retainer
  $10,000
 
   
Committee Chairperson Retainer
  $5,000
[other than Audit Committee]
   
 
   
Board Meeting Attendance Fee
  $2,000
 
   
Committee Meeting Attendance Fee
  $2,000
 
   
Deferred Compensation Plan (1)
   
 
   
Travel and Other Expenses
  Actual expenses incurred in the performance of
 
  their services as Directors are reimbursed.
 
   
Director education institutes/activities
  Reimbursed for costs and expenses.
 
   
Accident, Death and Disability Insurance
  Up to $200,000 and an additional $200,000 in the
and Business Travel Insurance
  event a director is involved in an accident while
 
  traveling on business relating to our affairs.
 
   
Charitable Matching Gift Program
  Annual maximum of $10,000 per director is matched
 
  to eligible educational institutions and charitable
 
  organizations.

 

NOTES TO TABLE     

(1) Under the terms of the 2005 Directors’ Plan, as amended, on January 1,
April 1, July 1, and October 1 (each such day an “Award Date”) of each year,
Harris credits each non-employee director’s account with a number of Harris
stock equivalent units having a fair market value equal to $24,000 (for an
initial annual rate of $96,000), which amount may be changed from time to time
by the Board. In addition, under the 2005 Directors’ Plan, prior to the
commencement of a calendar year each non-employee director may make an
irrevocable election to defer all or a portion of his or her director
compensation for the subsequent year or years. Amounts deferred at the election
of the non-employee director may be invested in investment alternatives similar
to those available under the Harris Corporation 401(k) Retirement Plan or in
Harris stock equivalent units, pursuant to which a non-employee director’s
account is credited with a number of units of Harris stock equivalents based
upon the fair market value of Harris common stock on the date of deferral. Such
Harris stock equivalent units are equivalent in value to our shares of common
stock. A non-employee director may not transfer or reallocate amounts invested
in other investments into Harris stock equivalents. Amounts credited in Harris
stock equivalents may be reallocated into any other investment alternatives,
provided director minimum stock ownership guidelines are satisfied. Deferred
amounts and investment earnings on such amounts are payable in cash following
the non-employee director’s resignation, retirement, or death. Each Harris stock
equivalent unit is credited with dividend equivalents, which are deemed
reinvested in additional Harris stock equivalent units on the dividend payment
date.

 



--------------------------------------------------------------------------------



 



    Amounts invested in Harris stock equivalents shall be appropriately adjusted
in the event of any stock dividend or split, recapitalization, merger, spin-off,
extraordinary dividends, or other similar events.       A non-employee director
may elect to receive amounts deferred under the 2005 Directors’ Plan, including
amounts deferred in the form of Harris stock equivalent units, either in a cash
lump sum on a date certain within five years of his or her resignation or
retirement or in annual substantially equal cash installments over a designated
number of years beginning on a date certain within five years of a director’s
resignation or retirement, provided that all amounts are fully paid within ten
years of resignation or retirement.       Within ninety (90) days of a Change of
Control (as defined in the 2005 Directors’ Plan), and to the extent permitted by
the regulations adopted under the American Jobs Creation Act of 2004, each
non-employee director (or former non-employee director) will receive a lump sum
cash payment equal to the then remaining balance in his or her account.      
The foregoing summary description of the 2005 Directors’ Plan is not complete
and is qualified in its entirety by, and should be read in conjunction with, the
complete text of the 2005 Directors’ Deferred Compensation Plan.

 